
	

113 HR 2996 : Revitalize American Manufacturing and Innovation Act of 2014
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 2996
		IN THE SENATE OF THE UNITED STATES
		September 16, 2014ReceivedAN ACT
		To require the Secretary of Commerce to establish the Network for Manufacturing Innovation and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Revitalize American Manufacturing and Innovation Act of 2014.
		2.FindingsCongress finds the following:
			(1)In 2012, manufacturers contributed $2.03 trillion to the economy, or 1/8 of United States Gross Domestic Product.
			(2)For every $1.00 spent in manufacturing, another $1.32 is added to the economy, the highest
			 multiplier effect of any economic sector.
			(3)Manufacturing supports an estimated 17,400,000 jobs in the United States—about 1 in 6
			 private-sector jobs. More than 12,000,000 Americans (or 9 percent of the
			 workforce) are employed directly in manufacturing.
			(4)In 2012, the average manufacturing worker in the United States earned $77,505 annually, including
			 pay and benefits. The average worker in all industries earned $62,063.
			(5)Taken alone, manufacturing in the United States would be the 8th largest economy in the world.
			(6)Manufacturers in the United States perform two-thirds of all private-sector research and
			 development in the United States, driving more innovation than any other
			 sector.
			3.Establishment of network for manufacturing innovation
			The National Institute of Standards and Technology Act (15 U.S.C. 271 et seq.) is amended—
				(1)by redesignating section 34 as section 35; and
				(2)by inserting after section 33 (15 U.S.C. 278r) the following:
					
						34.Network for manufacturing innovation
							(a)Establishment of network for manufacturing innovation program
								(1)In generalThe Secretary shall establish within the Institute a program to be known as the Network for Manufacturing Innovation Program (referred to in this section as the Program).
								(2)Purposes of programThe purposes of the Program are—
									(A)to improve the competitiveness of United States manufacturing and to increase the production of
			 goods manufactured predominantly within the United States;
									(B)to stimulate United States leadership in advanced manufacturing research, innovation, and
			 technology;
									(C)to facilitate the transition of innovative technologies into scalable, cost-effective, and
			 high-performing manufacturing capabilities;
									(D)to facilitate access by manufacturing enterprises to capital-intensive infrastructure, including
			 high-performance electronics and computing, and the supply chains that
			 enable these technologies;
									(E)to accelerate the development of an advanced manufacturing workforce;
									(F)to facilitate peer exchange of and the documentation of best practices in addressing advanced
			 manufacturing challenges;
									(G)to leverage non-Federal sources of support to promote a stable and sustainable business model
			 without the need for long-term Federal funding; and
									(H)to create and preserve jobs.
									(3)SupportThe Secretary, acting through the Director, shall carry out the purposes set forth in paragraph (2)
			 by supporting—
									(A)the Network for Manufacturing Innovation established under subsection (b); and
									(B)the establishment of centers for manufacturing innovation.
									(4)DirectorThe Secretary shall carry out the Program through the Director.
								(b)Establishment of network for manufacturing innovation
								(1)In generalAs part of the Program, the Secretary shall establish a network of centers for manufacturing
			 innovation.
								(2)DesignationThe network established under paragraph (1) shall be known as the Network for Manufacturing Innovation (referred to in this section as the Network).
								(c)Centers for manufacturing innovation
								(1)In generalFor purposes of this section, a center for manufacturing innovation is a center that—
									(A)has been established by a person or group of persons to address challenges in advanced
			 manufacturing and to assist manufacturers in retaining or expanding
			 industrial production and jobs in the United States;
									(B)has a predominant focus on a manufacturing process, novel material, enabling technology, supply
			 chain integration methodology, or another relevant aspect of advanced
			 manufacturing, such as nanotechnology applications, advanced ceramics,
			 photonics and optics, composites, biobased and advanced materials,
			 flexible hybrid technologies, and tool development for microelectronics;
									(C)as determined by the Secretary, has the potential—
										(i)to improve the competitiveness of United States manufacturing, including key advanced manufacturing
			 technologies such as nanotechnology, advanced ceramics, photonics and
			 optics, composites, biobased and advanced materials, flexible hybrid
			 technologies, and tool development for microelectronics;
										(ii)to accelerate non-Federal investment in advanced manufacturing production capacity in the United
			 States; or
										(iii)to enable the commercial application of new technologies or industry-wide manufacturing processes;
			 and
										(D)includes active participation among representatives from multiple industrial entities, research
			 universities, community colleges, and such other entities as the Secretary
			 considers appropriate, which may include industry-led consortia, career
			 and technical education schools, Federal laboratories, State, local, and
			 tribal governments, businesses, educational institutions, and nonprofit
			 organizations.
									(2)ActivitiesActivities of a center for manufacturing innovation may include the following:
									(A)Research, development, and demonstration projects, including proof-of-concept development and
			 prototyping, to reduce the cost, time, and risk of commercializing new
			 technologies and improvements in existing technologies, processes,
			 products, and research and development of materials to solve
			 precompetitive industrial problems with economic or national security
			 implications.
									(B)Development and implementation of education, training, and workforce recruitment courses,
			 materials, and programs.
									(C)Development of innovative methodologies and practices for supply chain integration and introduction
			 of new technologies into supply chains.
									(D)Outreach and engagement with small and medium-sized manufacturing enterprises, including women and
			 minority owned manufacturing enterprises, in addition to large
			 manufacturing enterprises.
									(E)Such other activities as the Secretary, in consultation with Federal departments and agencies whose
			 missions contribute to or are affected by advanced manufacturing,
			 considers consistent with the purposes described in subsection (a)(2).
									(3)Additional centers for manufacturing innovation
									(A)In generalThe National Additive Manufacturing Innovation Institute and other manufacturing centers formally
			 recognized as manufacturing innovation centers pursuant to Federal law or
			 executive actions, or under pending interagency review for such
			 recognition as of the date of enactment of the Revitalize American Manufacturing and Innovation Act of 2014, shall be considered centers for manufacturing innovation, but such centers shall not receive any
			 financial assistance under subsection (d).
									(B)Network participationA manufacturing center that is substantially similar to those established under this subsection but
			 that does not receive financial assistance under subsection (d) may, upon
			 request of the center, be recognized as a center for manufacturing
			 innovation by the Secretary for purposes of participation in the Network.
									(d)Financial assistance to establish and support centers for manufacturing innovation
								(1)In generalIn carrying out the Program, the Secretary shall award financial assistance to a person or group of
			 persons to assist the organization in planning, establishing, or
			 supporting a center for manufacturing innovation.
								(2)ApplicationA person or group of persons seeking financial assistance under paragraph (1) shall submit to the
			 Secretary an application therefor at such time, in such manner, and
			 containing such information as the Secretary may require. The application
			 shall, at a minimum, describe the specific sources and amounts of
			 non-Federal financial support for the center on the date financial
			 assistance is sought, as well as the anticipated sources and amounts of
			 non-Federal financial support during the period for which the center could
			 be eligible for continued Federal financial assistance under this section.
								(3)Open processIn soliciting applications for financial assistance under paragraph (1), the Secretary shall ensure
			 an open process that will allow for the consideration of all applications
			 relevant to advanced manufacturing regardless of technology area.
								(4)Selection
									(A)Competitive, merit reviewIn awarding financial assistance under paragraph (1), the Secretary shall use a competitive, merit
			 review process that includes peer review by a diverse group of individuals
			 with relevant expertise from both the private and public sectors.
									(B)Participation in process
										(i)In generalNo political appointee may participate on a peer review panel. The Secretary shall implement a
			 conflict of interest policy that ensures public transparency and
			 accountability, and requires full disclosure of any real or potential
			 conflicts of interest on the parts of individuals that participate in the
			 merit selection process.
										(ii)DefinitionFor purposes of this subparagraph, the term political appointee means any individual who—
											(I)is employed in a position described under sections 5312 through 5316 of title 5, United States
			 Code, (relating to the Executive Schedule);
											(II)is a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior
			 Executive Service, as defined under paragraphs (5), (6), and (7),
			 respectively, of section 3132(a) of title 5, United States Code; or
											(III)is employed in a position in the executive branch of the Government of a confidential or
			 policy-determining character under schedule C of subpart C of part 213 of
			 title 5 of the Code of Federal Regulations.
											(C)Performance measurement, transparency, and accountabilityFor each award of financial assistance under paragraph (1), the Secretary shall—
										(i)make publicly available at the time of the award a description of the bases for the award,
			 including an explanation of the relative merits of the winning applicant
			 as compared to other applications received, if applicable; and
										(ii)develop and implement metrics-based performance measures to assess the effectiveness of the
			 activities funded.
										(D)CollaborationIn awarding financial assistance under paragraph (1), the Secretary shall, acting through the
			 National Program Office established under subsection (f)(1), collaborate
			 with Federal departments and agencies whose missions contribute to or are
			 affected by advanced manufacturing.
									(E)ConsiderationsIn selecting a person who submitted an application under paragraph (2) for an award of financial
			 assistance under paragraph (1), the Secretary shall consider, at a
			 minimum, the following:
										(i)The potential of the center for manufacturing innovation to advance domestic manufacturing and the
			 likelihood of economic impact, including the creation or preservation of
			 jobs, in the predominant focus areas of the center for manufacturing
			 innovation.
										(ii)The commitment of continued financial support, advice, participation, and other contributions from
			 non-Federal sources, to provide leverage and resources to promote a stable
			 and sustainable business model without the need for long-term Federal
			 funding.
										(iii)Whether the financial support provided to the center for manufacturing innovation from non-Federal
			 sources significantly exceeds the requested Federal financial assistance.
										(iv)How the center for manufacturing innovation will increase the non-Federal investment in advanced
			 manufacturing research in the United States.
										(v)How the center for manufacturing innovation will engage with small and medium-sized manufacturing
			 enterprises, to improve the capacity of such enterprises to commercialize
			 new processes and technologies.
										(vi)How the center for manufacturing innovation will carry out educational and workforce activities
			 that meet industrial needs related to the predominant focus areas of the
			 center.
										(vii)How the center for manufacturing innovation will advance economic competitiveness and generate
			 substantial benefits to the Nation that extend beyond the direct return to
			 participants in the Program.
										(viii)Whether the predominant focus of the center for manufacturing innovation is a manufacturing
			 process, novel material, enabling technology, supply chain integration
			 methodology, or other relevant aspect of advanced manufacturing that has
			 not already been commercialized, marketed, distributed, or sold by another
			 entity.
										(ix)How the center for manufacturing innovation will strengthen and leverage the assets of a region.
										(x)How the center for manufacturing will encourage the education and training of veterans and
			 individuals with disabilities.
										(5)Limitations on awards
									(A)In generalNo award of financial assistance may be made under paragraph (1) to a center of manufacturing
			 innovation after the 7-year period beginning on the date on which the
			 Secretary first awards financial assistance to that center under that
			 paragraph.
									(B)Matching funds and preferencesThe total Federal financial assistance awarded to a center of manufacturing innovation, including
			 the financial assistance under paragraph (1), in a given year shall not
			 exceed 50 percent of the total funding of the center in that year, except
			 that the Secretary may make an exception in the case of large capital
			 facilities or equipment purchases. The Secretary shall give weighted
			 preference to applicants seeking less than the maximum Federal share of
			 funds allowed under this paragraph.
									(C)Funding decreaseThe amount of financial assistance provided to a center of manufacturing innovation under paragraph
			 (1) shall decrease after the second year of funding for the center, and
			 shall continue to decrease thereafter in each year in which financial
			 assistance is provided, unless the Secretary determines that—
										(i)the center is otherwise meeting its stated goals and metrics under this section;
										(ii)unforeseen circumstances have altered the center’s anticipated funding; and
										(iii)the center can identify future non-Federal funding sources that would warrant a temporary exemption
			 from the limitations established in this subparagraph.
										(e)Funding
								(1)General ruleExcept as provided in paragraph (2), no funds are authorized to be appropriated by the Revitalize American Manufacturing and Innovation Act of 2014 for carrying out this section.
								(2)Authority
									(A)NIST Industrial Technical Services accountTo the extent provided for in advance by appropriations Acts, the Secretary may use not to exceed
			 $5,000,000 for each of the fiscal years 2015 through 2024 to carry out
			 this section from amounts appropriated to the Institute for Industrial
			 Technical Services.
									(B)Energy Efficiency and Renewable Energy accountTo the extent provided for in advance by appropriations Acts, the Secretary of Energy may transfer
			 to the Institute not to exceed $250,000,000 for the period encompassing
			 fiscal years 2015 through 2024 for the Secretary to carry out this section
			 from amounts appropriated for advanced manufacturing research and
			 development within the Energy Efficiency and Renewable Energy account for
			 the Department of Energy.
									(f)National program office
								(1)EstablishmentThe Secretary shall establish, within the Institute, the National Office of the Network for
			 Manufacturing Innovation Program (referred to in this section as the National Program Office), which shall oversee and carry out the Program.
								(2)FunctionsThe functions of the National Program Office are—
									(A)to oversee the planning, management, and coordination of the Program;
									(B)to enter into memorandums of understanding with Federal departments and agencies whose missions
			 contribute to or are affected by advanced manufacturing, to carry out the
			 purposes described in subsection (a)(2);
									(C)to develop, not later than 1 year after the date of enactment of the Revitalize American Manufacturing and Innovation Act of 2014, and update not less frequently than once every 3 years thereafter, a strategic plan to guide the
			 Program;
									(D)to establish such procedures, processes, and criteria as may be necessary and appropriate to
			 maximize cooperation and coordinate the activities of the Program with
			 programs and activities of other Federal departments and agencies whose
			 missions contribute to or are affected by advanced manufacturing;
									(E)to establish a clearinghouse of public information related to the activities of the Program; and
									(F)to act as a convener of the Network.
									(3)RecommendationsIn developing and updating the strategic plan under paragraph (2)(C), the Secretary shall solicit
			 recommendations and advice from a wide range of stakeholders, including
			 industry, small and medium-sized manufacturing enterprises, research
			 universities, community colleges, and other relevant organizations and
			 institutions on an ongoing basis.
								(4)Report to congressUpon completion, the Secretary shall transmit the strategic plan required under paragraph (2)(C) to
			 the Committee on Commerce, Science, and Transportation of the Senate and
			 the Committee on Science, Space, and Technology of the House of
			 Representatives.
								(5)Hollings manufacturing extension partnershipThe Secretary shall ensure that the National Program Office incorporates the Hollings Manufacturing
			 Extension Partnership into Program planning to ensure that the results of
			 the Program reach small and medium-sized entities.
								(6)DetaileesAny Federal Government employee may be detailed to the National Program Office without
			 reimbursement. Such detail shall be without interruption or loss of civil
			 service status or privilege.
								(g)Reporting and auditing
								(1)Annual reports to the secretary
									(A)In generalThe Secretary shall require each recipient of financial assistance under subsection (d)(1) to
			 annually submit a report to the Secretary that describes the finances and
			 performance of the center for manufacturing innovation for which such
			 assistance was awarded.
									(B)ElementsEach report submitted under subparagraph (A) shall include—
										(i)an accounting of expenditures of amounts awarded to the recipient under subsection (d)(1); and
										(ii)consistent with the metrics-based performance measures developed and implemented by the Secretary
			 under this section, a description of the performance of the center for
			 manufacturing innovation with respect to—
											(I)its goals, plans, financial support, and accomplishments; and
											(II)how the center for manufacturing innovation has furthered the purposes described in subsection
			 (a)(2).
											(2)Annual reports to congress
									(A)In generalNot less frequently than once each year until December 31, 2024, the Secretary shall submit a
			 report to Congress that describes the performance of the Program during
			 the most recent 1-year period.
									(B)ElementsEach report submitted under subparagraph (A) shall include, for the period covered by the report—
										(i)a summary and assessment of the reports received by the Secretary under paragraph (1);
										(ii)an accounting of the funds expended by the Secretary under the Program, including any temporary
			 exemptions granted from the requirements of subsection (d)(5)(C);
										(iii)an assessment of the participation in, and contributions to, the Network by any centers for
			 manufacturing innovation not receiving financial assistance under
			 subsection (d)(1); and
										(iv)an assessment of the Program with respect to meeting the purposes described in subsection (a)(2).
										(3)Assessments by gao
									(A)AssessmentsNot less frequently than once every 2 years, the Comptroller General shall submit to Congress an
			 assessment of the operation of the Program during the most recent 2-year
			 period.
									(B)Final assessmentNot later than December 31, 2024, the Comptroller General shall submit to Congress a final report
			 regarding the overall success of the Program.
									(C)ElementsEach assessment submitted under subparagraph (A) or (B) shall include, for the period covered by
			 the report—
										(i)a review of the management, coordination, and industry utility of the Program;
										(ii)an assessment of the extent to which the Program has furthered the purposes described in subsection
			 (a)(2);
										(iii)such recommendations for legislative and administrative action as the Comptroller General considers
			 appropriate to improve the Program; and
										(iv)an assessment as to whether any prior recommendations for improvement made by the Comptroller
			 General have been implemented or adopted.
										(h)Additional authorities
								(1)Appointment of personnel and contractsThe Secretary may appoint such personnel and enter into such contracts, financial assistance
			 agreements, and other agreements as the Secretary considers necessary or
			 appropriate to carry out the Program, including support for research and
			 development activities involving a center for manufacturing innovation.
								(2)Transfer of fundsOf amounts available under the authority provided by subsection (e), the Secretary may transfer to
			 other Federal agencies such sums as the Secretary considers necessary or
			 appropriate to carry out the Program. No funds so transferred may be used
			 to reimburse or otherwise pay for the costs of financial assistance
			 incurred or commitments of financial assistance made prior to the date of
			 enactment of the Revitalize American Manufacturing and Innovation Act of 2014.
								(3)Authority of other agenciesIn the event that the Secretary exercises the authority to transfer funds to another agency under
			 paragraph (2), such agency may accept such funds to award and administer,
			 under the same conditions and constraints applicable to the Secretary, all
			 aspects of financial assistance awards under this section.
								(4)Use of resourcesIn furtherance of the purposes of the Program, the Secretary may use, with the consent of a covered
			 entity and with or without reimbursement, the land, services, equipment,
			 personnel, and facilities of such covered entity.
								(5)Acceptance of resourcesIn addition to amounts appropriated to carry out the Program, the Secretary may accept funds,
			 services, equipment, personnel, and facilities from any covered entity to
			 carry out the Program, subject to the same conditions and constraints
			 otherwise applicable to the Secretary under this section and such funds
			 may only be obligated to the extent provided for in advance by
			 appropriations Acts.
								(6)Covered entityFor purposes of this subsection, a covered entity is any Federal department, Federal agency,
			 instrumentality of the United States, State, local government, tribal
			 government, territory, or possession of the United States, or of any
			 political subdivision thereof, or international organization, or any
			 public or private entity or individual.
								(i)PatentsChapter 18 of title 35, United States Code, shall apply to any funding agreement (as defined in section 201
			 of that title) awarded to new or existing centers for manufacturing
			 innovation..
				4.National strategic plan for advanced manufacturingSection 102 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6622) is amended—
			(1)in subsection (a), by adding at the end the following: In furtherance of the Committee’s work, the Committee shall consult with the National Economic
			 Council.;
			(2)in subsection (b), by striking paragraph (7) and inserting the following:
				
					(7)develop and update a national strategic plan for advanced manufacturing in accordance with
			 subsection (c).; and
			(3)by striking subsection (c) and inserting the following:
				
					(c)National strategic plan for advanced manufacturing
						(1)In generalThe President shall submit to Congress, and publish on an Internet website that is accessible to
			 the public, the strategic plan developed under paragraph (2).
						(2)DevelopmentThe Committee shall develop, and update as required under paragraph (4), in coordination with the
			 National Economic Council, a strategic plan to improve Government
			 coordination and provide long-term guidance for Federal programs and
			 activities in support of United States manufacturing competitiveness,
			 including advanced manufacturing research and development.
						(3)ContentsThe strategic plan described in paragraph (2) shall—
							(A)specify and prioritize near-term and long-term objectives, including research and development
			 objectives, the anticipated time frame for achieving the objectives, and
			 the metrics for use in assessing progress toward the objectives;
							(B)describe the progress made in achieving the objectives from prior strategic plans, including a
			 discussion of why specific objectives were not met;
							(C)specify the role, including the programs and activities, of each relevant Federal agency in meeting
			 the objectives of the strategic plan;
							(D)describe how the Federal agencies and Federally funded research and development centers supporting
			 advanced manufacturing research and development will foster the transfer
			 of research and development results into new manufacturing technologies
			 and United States-based manufacturing of new products and processes for
			 the benefit of society to ensure national, energy, and economic security;
							(E)describe how such Federal agencies and centers will strengthen all levels of manufacturing
			 education and training programs to ensure an adequate, well-trained
			 workforce;
							(F)describe how such Federal agencies and centers will assist small and medium-sized manufacturers in
			 developing and implementing new products and processes;
							(G)analyze factors that impact innovation and competitiveness for United States advanced
			 manufacturing, including—
								(i)technology transfer and commercialization activities;
								(ii)the adequacy of the national security industrial base;
								(iii)the capabilities of the domestic manufacturing workforce;
								(iv)export opportunities and trade policies;
								(v)financing, investment, and taxation policies and practices;
								(vi)emerging technologies and markets;
								(vii)advanced manufacturing research and development undertaken by competing nations; and
								(viii)the capabilities of the manufacturing workforce of competing nations; and
								(H)elicit and consider the recommendations of a wide range of stakeholders, including representatives
			 from diverse manufacturing companies, academia, and other relevant
			 organizations and institutions.
							(4)UpdatesNot later than May 1, 2018, and not less frequently than once every 4 years thereafter, the
			 President shall submit to Congress, and publish on an Internet website
			 that is accessible to the public, an update of the strategic plan
			 submitted under paragraph (1). Such updates shall be developed in
			 accordance with the procedures set forth under this subsection.
						(5)Requirement to consider strategy in the budgetIn preparing the budget for a fiscal year under section 1105(a) of title 31, United States Code, the President shall include information regarding the consistency
			 of the budget with the goals and recommendations included in the strategic
			 plan developed under this subsection applying to that fiscal year.
						(6)AMP steering committee inputThe Advanced Manufacturing Partnership Steering Committee of the President’s Council of Advisors on
			 Science and Technology shall provide input, perspective, and
			 recommendations to assist in the development and updates of the strategic
			 plan under this subsection..
			5.Regional innovation programSection 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722) is amended to read as follows:
			
				27.Regional innovation program
					(a)EstablishmentThe Secretary shall establish a regional innovation program to encourage and support the
			 development of regional innovation strategies, including regional
			 innovation clusters.
					(b)Cluster grants
						(1)In generalAs part of the program established under subsection (a), the Secretary may award grants on a
			 competitive basis to eligible recipients for activities relating to the
			 formation and development of regional innovation clusters.
						(2)Permissible activitiesGrants awarded under this subsection may be used for activities determined appropriate by the
			 Secretary, including the following:
							(A)Feasibility studies.
							(B)Planning activities.
							(C)Technical assistance.
							(D)Developing or strengthening communication and collaboration between and among participants of a
			 regional innovation cluster.
							(E)Attracting additional participants to a regional innovation cluster.
							(F)Facilitating market development of products and services developed by a regional innovation
			 cluster, including through demonstration, deployment, technology transfer,
			 and commercialization activities.
							(G)Developing relationships between a regional innovation cluster and entities or clusters in other
			 regions.
							(H)Interacting with the public and State and local governments to meet the goals of the cluster.
							(3)Eligible recipient definedIn this subsection, the term eligible recipient means—
							(A)a State;
							(B)an Indian tribe;
							(C)a city or other political subdivision of a State;
							(D)an entity that—
								(i)is a nonprofit organization, an institution of higher education, a public-private partnership, a
			 science or research park, a Federal laboratory, or an economic development
			 organization or similar entity; and
								(ii)has an application that is supported by a State or a political subdivision of a State; or
								(E)a consortium of any of the entities described in subparagraphs (A) through (D).
							(4)Application
							(A)In generalAn eligible recipient shall submit an application to the Secretary at such time, in such manner,
			 and containing such information and assurances as the Secretary may
			 require.
							(B)ComponentsThe application shall include, at a minimum, a description of the regional innovation cluster
			 supported by the proposed activity, including a description of—
								(i)whether the regional innovation cluster is supported by the private sector, State and local
			 governments, and other relevant stakeholders;
								(ii)how the existing participants in the regional innovation cluster will encourage and solicit
			 participation by all types of entities that might benefit from
			 participation, including newly formed entities and those rival existing
			 participants;
								(iii)the extent to which the regional innovation cluster is likely to stimulate innovation and have a
			 positive impact on regional economic growth and development;
								(iv)whether the participants in the regional innovation cluster have access to, or contribute to, a
			 well-trained workforce;
								(v)whether the participants in the regional innovation cluster are capable of attracting additional
			 funds from non-Federal sources; and
								(vi)the likelihood that the participants in the regional innovation cluster will be able to sustain
			 activities once grant funds under this subsection have been expended.
								(C)Special considerationThe Secretary shall give special consideration to applications from regions that contain
			 communities negatively impacted by trade.
							(5)Special considerationThe Secretary shall give special consideration to an eligible recipient who agrees to collaborate
			 with local workforce investment area boards.
						(6)Cost shareThe Secretary may not provide more than 50 percent of the total cost of any activity funded under
			 this subsection.
						(7)Outreach to rural communitiesThe Secretary shall conduct outreach to public and private sector entities in rural communities to
			 encourage those entities to participate in regional innovation cluster
			 activities under this subsection.
						(8)FundingThe Secretary may accept funds from other Federal agencies to support grants and activities under
			 this subsection.
						(c)Regional innovation research and information program
						(1)In generalAs part of the program established under subsection (a), the Secretary shall establish a regional
			 innovation research and information program—
							(A)to gather, analyze, and disseminate information on best practices for regional innovation
			 strategies (including regional innovation clusters), including information
			 relating to how innovation, productivity, and economic development can be
			 maximized through such strategies;
							(B)to provide technical assistance, including through the development of technical assistance guides,
			 for the development and implementation of regional innovation strategies
			 (including regional innovation clusters);
							(C)to support the development of relevant metrics and measurement standards to evaluate regional
			 innovation strategies (including regional innovation clusters), including
			 the extent to which such strategies stimulate innovation, productivity,
			 and economic development; and
							(D)to collect and make available data on regional innovation cluster activity in the United States,
			 including data on—
								(i)the size, specialization, and competitiveness of regional innovation clusters;
								(ii)the regional domestic product contribution, total jobs and earnings by key occupations,
			 establishment size, nature of specialization, patents, Federal research
			 and development spending, and other relevant information for regional
			 innovation clusters; and
								(iii)supply chain product and service flows within and between regional innovation clusters.
								(2)Research grantsThe Secretary may award research grants on a competitive basis to support and further the goals of
			 the program established under this subsection.
						(3)Dissemination of informationData and analysis compiled by the Secretary under the program established in this subsection shall
			 be made available to other Federal agencies, State and local governments,
			 and nonprofit and for-profit entities.
						(4)Regional innovation grant programThe Secretary shall incorporate data and analysis relating to any grant under subsection (b) into
			 the program established under this subsection.
						(d)Interagency coordination
						(1)In generalTo the maximum extent practicable, the Secretary shall ensure that the activities carried out under
			 this section are coordinated with, and do not duplicate the efforts of,
			 other programs at the Department of Commerce or other Federal agencies.
						(2)Collaboration
							(A)In generalThe Secretary shall explore and pursue collaboration with other Federal agencies, including through
			 multiagency funding opportunities, on regional innovation strategies.
							(B)Small businessesThe Secretary shall ensure that such collaboration with Federal agencies prioritizes the needs and
			 challenges of small businesses.
							(e)Evaluation
						(1)In generalNot later than 3 years after the date of enactment of the Revitalize American Manufacturing and Innovation Act of 2014, the Secretary shall enter into a contract with an independent entity, such as the National
			 Academy of Sciences, to conduct an evaluation of the program established
			 under subsection (a).
						(2)RequirementsThe evaluation shall include—
							(A)whether the program is achieving its goals;
							(B)any recommendations for how the program may be improved; and
							(C)a recommendation as to whether the program should be continued or terminated.
							(f)DefinitionsIn this section:
						(1)Regional innovation clusterThe term regional innovation cluster means a geographically bounded network of similar, synergistic, or complementary entities that—
							(A)are engaged in or with a particular industry sector and its related sectors;
							(B)have active channels for business transactions and communication;
							(C)share specialized infrastructure, labor markets, and services; and
							(D)leverage the region’s unique competitive strengths to stimulate innovation and create jobs.
							(2)StateThe term State means one of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern
			 Mariana Islands, or any other territory or possession of the United
			 States.
						(g)Funding
						(1)General ruleExcept as provided in paragraph (2), no funds are authorized to be appropriated by the Revitalize American Manufacturing and Innovation Act of 2014 for carrying out this section.
						(2)AuthorityTo the extent provided for in advance by appropriations Acts, the Secretary may use not to exceed
			 $10,000,000 for each of the fiscal years 2015 through 2019 to carry out
			 this section from amounts appropriated for economic development assistance
			 programs..
		
	Passed the House of Representatives September 15, 2014.Karen L. Haas,Clerk
